                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION


JOSHUA STRICKLIN                                                                   PLAINTIFF
ADC #138119

v.                                 No: 5:18-cv-00236 JM-PSH


RAYMOND MOLDEN, et al.                                                          DEFENDANTS


                                               ORDER

        The Court has reviewed the Proposed Findings and Partial Recommended Disposition

submitted by United States Magistrate Judge Patricia S. Harris. No objections have been filed.

After carefully considering the record in this case, the Court concludes that the Proposed Findings

and Partial Recommended Disposition should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED that Stricklin’s motion for summary judgment (Doc. No.

8) is denied.



        DATED this 7th day of January, 2019.



                                                           _______________________________
                                                           UNITED STATES DISTRICT JUDGE
